Citation Nr: 0203481	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  98-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to June 2, 1997, for a 
grant of service connection for acneform lesions and rosacea.  

(The Board will address the issue of entitlement to an 
initial evaluation in excess of 10 percent for acneform 
lesions and rosacea in a separate decision.)   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from June 1965 to April 1967.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  In May 1999 and April 2000, the 
Board remanded this case to the RO for additional 
development.

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to an initial evaluation in excess of 10 
percent for acneform lesions and rosacea.  When the Board 
completes this development, it will notify the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099-3,105 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 20.903).  The 
Board will then wait for, and review, a response to the 
notice and, thereafter, prepare a separate decision 
addressing this issue.) 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his earlier effective date claim and has 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of that claim.

2.  The RO received the veteran's claim for service 
connection for facial boils on June 2, 1997. 


CONCLUSION OF LAW

The criteria for an effective date prior to June 2, 1997, for 
a grant of service connection for acneform lesions and 
rosacea have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.151, 
3.160, 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an effective date prior to June 2, 1997, for a grant of 
service connection for acneform lesions and rosacea.  In 
November 1997, the RO granted the veteran service connection 
for this skin disability, effective from June 2, 1997, and 
the veteran appealed, in part, the effective date that the RO 
assigned.

During the pendency of the appeal, the President signed into 
law legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The VA has indicated that, with the 
exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 
3.159(c) (the second sentence), and 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated May 
2001, the RO indicated that it was developing and considering 
the veteran's claim pursuant to the VCAA.  A review of the 
record reflects that the RO indeed took action that is 
consistent with the notification and assistance provisions of 
the VCAA, and thereafter, considered the veteran's claim 
pursuant to the VCAA.  Therefore, the Board's decision to 
proceed in adjudicating the veteran's claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim and 
explained to him who was responsible for obtaining such 
information.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  Specifically, in a rating decision issued in November 
1997 and letter notifying the veteran of that decision, a 
statement of the case issued in April 1998, supplemental 
statements of the case issued in January 2000, August 2000 
and August 2001, and another letter dated May 2001, the RO 
informed the veteran of the reasons for which his claim had 
been denied, notified him of the evidence needed to 
substantiate his claim and the regulations pertinent to that 
claim, including the newly enacted provisions of the VCAA, 
and provided him an opportunity to submit additional evidence 
and to present additional argument, including in the form of 
hearing testimony, in support of his claim.  In Remands 
issued in May 1999 and April 2000, the Board provided the 
veteran further guidance with regard to the information 
needed to substantiate his claim and an additional 
opportunity to submit evidence in support of his claim.  

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
available evidence relevant to his claim.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).  For instance, the RO secured and 
associated with the claims file evidence identified by the 
veteran as being pertinent to his claim, including outpatient 
treatment records dated in 1983 and 1994 from the VA Medical 
Center in Hines, Illinois.  The veteran reported that there 
were other records from this facility that were outstanding 
and needed to be obtained, specifically, outpatient treatment 
records from 1967, but after the RO made several attempts to 
secure these records from the aforementioned facility and the 
Federal Record Center, it learned that no such records exist.  
The veteran has not reported, and the Board is not aware of, 
any other outstanding evidence that needs to be obtained in 
support of the veteran's claim. 

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  In this case, there is simply no other 
information or assistance the RO or the Board could provide 
the veteran to aid in developing his claim.  Inasmuch as the 
RO and the Board have notified the veteran of the evidence 
needed to substantiate his claim and have obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, another Remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran). 

The veteran seeks an earlier effective date for a grant of 
service connection for his skin disability.  He claims that 
the RO should have assigned an effective date of May 1967, 
for the grant of service connection because that is the date 
the veteran first sought medical treatment for his skin 
disability after his discharge from service. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2001).  However, if the claim is received 
within one year after separation from service, the effective 
date of an award of disability compensation shall be the day 
following separation from active service.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R.  § 3.400(b)(2)(i).   

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In this case, the evidence establishes that the RO first 
received a claim for service connection from the veteran on 
June 2, 1997.  This claim was formal, a VA Form 21-526 
(Veteran's Application for Compensation or Pension), which 
indicated that the veteran had facial boils and craters and 
scars in the facial area.  On the same day, the RO also 
received an Agent Orange Claim Form from the veteran, which 
may have been completed, but not sent to the RO, prior to 
June 2, 1997.  Thereon is a written statement indicating that 
the veteran had facial boils in service that cleared up and 
left craters and scars in his facial area, and that he had 
this condition examined at the VA Medical Center in Hines, 
Illinois.  Also on the form are instructions to the claimant 
to complete and return the form by October 26, 1984, so that 
payment may be received from the Agent Orange Settlement 
Fund.  There is no evidence reflecting that the veteran 
submitted this form as an informal claim for a skin 
disability to the RO, rather than to the Agent Orange 
Computer Center, which the form identifies as the intended 
recipient, at any time prior to June 2, 1997.  

The veteran has not asserted that the Agent Orange Form 
represents an earlier claim for a skin disability.  Rather, 
he claims that, because he received treatment for his skin 
disability in 1967, he should be granted service connection 
from that date.  The Board acknowledges the veteran's 
assertion, but finds that it is not supported by the record.  
First, there is no medical evidence of record confirming that 
the veteran received treatment for his skin disability in 
1967.  In fact, according to the record, the veteran first 
mentioned his skin problems in May 1983, during an Agent 
Orange screening at the VA Medical Center in Hines, Illinois.  
During this screening, the veteran did not appear to be 
communicating an intent to file a claim for a skin disability 
as he reported that his acne cleared spontaneously after 
service.  Even assuming otherwise, the report of this 
screening could not be accepted as an informal claim for a 
skin disability because, at that time, no claim for service 
connection for a skin disability had been adjudicated.  
Therefore, the provision of 38 C.F.R. § 3.157, which provides 
that certain medical reports may be accepted as claims to 
reopen or claims for increase, was not applicable.

Inasmuch as the evidence of record fails to establish that 
the veteran submitted a claim for service connection for a 
skin disability within a year of his discharge from active 
service or at any other time prior to June 2, 1997, an 
earlier effective date for a grant of service connection for 
acneform lesions and rosacea may not be assigned.  The 
veteran's claim for that benefit must therefore be denied.


ORDER

An effective date prior to June 2, 1997, for a grant of 
service connection for acneform lesions and rosacea is 
denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

